Exhibit 10.2

FORM OF AMENDMENT TO PROMISSORY NOTE




THIS AMENDMENT TO PROMISSORY NOTE is entered into as of January    , 2011 (this
“Amendment”), by and between AMERITRANS CAPITAL CORPORATION, a Delaware
corporation (the “Company”), and                          (the “Holder”).

WHEREAS, the Company executed and delivered that certain Promissory Note dated
as of                          , payable to the order of the Holder in the
original principal amount of $                      (the “Note”);

WHEREAS, the Company and the Holder wish to amend the Note in order to extend
the maturity date thereof and to allow for the Company to enter into certain
secured lending transactions otherwise not permitted by the terms of the Note

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

1.

All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Note.




2.

The Note is hereby amended by deleting the first paragraph thereof and replacing
it in its entirety with the following:




“AMERITRANS CAPITAL CORPORATION, a Delaware corporation (the “Company”), for
value received, hereby promises to pay to
                                                                      or order
(the “Holder”) on May 1, 2012 (the “Maturity Date”) at the offices of the
Company, the principal sum of
                                                                                                    ($                     )
DOLLARS in such coin or currency of the United States of America as at the time
of payment shall be legal tender for the payment of public and private debts and
to pay interest on the outstanding principal sum at the rate of (i) from the
Issue Date (as defined below) until January __, 2011 eight and three quarters
percent (8.75%) per annum and (ii) thereafter at twelve percent (12.0%) per
annum through the Maturity Date.  Interest on the principal balance of this
Promissory Note (“Note”) from the date hereof (the “Issue Date”) shall be
payable quarterly on each March 14,  June 14, September 14  and December 14
until all principal amounts hereunder have been satisfied.




3.

The Holder hereby consents to the Company granting a security interest in any of
its assets to secure the repayment of any indebtedness incurred by it for
borrowed funds.




4.

Except as set forth expressly herein, all terms of the Note, as amended hereby,
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Company to the Holder.  The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Holder under the Note, nor constitute a waiver of any provision of the Note.
 




5.

This Amendment shall be governed by, and construed in accordance with, the
internal laws of the State of New York and all applicable federal laws of the
United States of America.




6.

This Amendment is not intended by the parties to be, and shall not be construed
to be, a novation of the Note or an accord and satisfaction in regard thereto.




7.

This Amendment may be executed by one or more of the parties hereto in any
number of separate counterparts, each of which shall be deemed an original and
all of which, taken together, shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of this Amendment by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.




8.

This Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective successors, successors-in-titles, and assigns




9.

This Amendment sets forth the entire understanding of the parties with respect
to the matters set forth herein, and shall supersede any prior negotiations or
agreements, whether written or oral, with respect thereto.




 [Remainder of page intentionally left blank.  Signature page follows.]




1




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

AMERITRANS CAPITAL CORPORATION







By:                                                       

Name:

Title:








2




--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, the Holder has caused this Amendment to be signed on its
behalf, all as of the day and year first above written.




If the Holder is an individual:

 

If the Holder is not an individual:

 

 

 

 

 

 

Name(s) of Holder

 

Name of Holder

 

 

 

 

 

By:

 

Signature of Holder

 

Signature of Authorized Representative

 

 

 

 

 

 

 

 

 

 

 

 

Signature, if jointly held

 

Name and Title of Authorized Representative

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature(s) guaranteed)








3


